                                                                            CLERKS OFFICE U.S. DIST. COURT
                                                                               AT CHARLOTTESVILLE, VA
                                                                                     FILED
                                                                                   10/01/2019
                       IN THE UNITED STATES DISTRICT COURT                       JULIA C. DUDLEY, CLERK
                      FOR THE WESTERN DISTRICT OF VIRGINIA                       BY: /s/ J. JONES
                            CHARLOTTESVILLE DIVISION                                DEPUTY CLERK



                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Civil No.   3:19-cv-00061
                                             )
JOHN M. VEST, JR.,                           )
                                             )
                                             )
                      Defendant.             )
                                             )

                                         COMPLAINT

        Plaintiff, the United States of America, on behalf of the U.S. Department of Agriculture

Farm Service Agency (USDA-FSA), successor to the Farmers Home Administration, hereby

alleges as follows:

                                       INTRODUCTION

        1. This action is brought by the United States of America to collect an unpaid farm loan

made by USDA-FSA to Defendant John M. Vest, Jr.

        2. Defendant has failed to pay USDA-FSA for a loan it made to Defendant in 1999, which

has a balance of $58,141.81, inclusive of interest as of September 5, 2019. As a result, the United

States seeks “to recover a judgment on [the] debt” pursuant to the Federal Debt Collection

Procedures Act (FDCPA). 28 U.S.C. § 3001(a).

                                   JURISDCTION AND VENUE

        3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345 because the

                                                 1




     Case 3:19-cv-00061-GEC Document 1 Filed 10/01/19 Page 1 of 4 Pageid#: 1
United States of America is the plaintiff.

       4. Venue is proper in the Western District of Virginia pursuant to 28 U.S.C. §§ 1391(b)(1)

and 3001(b) because Defendant resides in the Western District of Virginia.

                                             PARTIES

       5. Plaintiff is the United States of America acting pursuant to its authority under the

FDCPA to collect debt owed to the United States.

       6. Defendant is John M. Vest, Jr., who resides in North Garden, Virginia.

                                             FACTS

       7. On August 27, 1999, USDA-FSA advanced Defendant $68,320.00 for a personal farm

loan (Loan No. 44-01). On September 10, 1999, Defendant signed a promissory note to USDA-

FSA for a principal amount of $68,320.00, charging 5% interest per annum. The subject

promissory note is attached hereto as Exhibit A and is incorporated herein by reference.

       8. Defendant became delinquent on his loan. In 2004, Defendant requested primary loan

servicing, accepted the offer to restructure his loan, and on June 17, 2004, Defendant signed

rescheduled promissory note 44-02 to USDA-FSA for $74,787.78, at a rate of 3.5% interest per

annum for ten years (Loan No. 44-02). The subject promissory note is attached hereto as Exhibit

B and is incorporated herein by reference.

       9. Defendant failed to make his June 17, 2010 payment. USDA-FSA attempted to work

with the Defendant to bring account current, but the delinquency was never cured.

       10. On May 16, 2014, USDA-FSA filed a continuation of their financing statement with

the Virginia State Corporation Commission to ensure its security interest remained perfected. In

so doing, USDA-FSA incurred a $20.00 filing fee, which was charged to Defendant. The receipt


                                                2




   Case 3:19-cv-00061-GEC Document 1 Filed 10/01/19 Page 2 of 4 Pageid#: 2
for the filing fee is attached hereto as Exhibit C and in incorporated herein by reference.

        11. USDA-FSA accelerated Defendant’s loan on October 4, 2016, which declared the

entire indebtedness immediately due and payable. Defendant did not respond to USDA-FSA’s

acceleration letter.

        12. The loans listed above were secured by signed security agreements and financing

statements filed with the State Corporation Commission.

        13. USDA-FSA is unable to enforce its perfected lien on collateral, as it has either been

disposed of or is in such poor condition as to render it valueless.

                  UNITED STATES’ CLAIM FOR JUDGMENT ON DEBT

        14. The United States incorporates by reference the allegations contained in paragraphs 1

through 13.

        15. Defendant agreed to repay to USDA-FSA the rescheduled principal amount of Loan

No. 44-02 and Loan No. 44-98, with interest, according to the schedule stated in the promissory

note.

        16. Defendant has failed to make payments to USDA-FSA as set forth in the promissory

note.

        17. On October 4, 2016, USDA-FSA sent Defendant an acceleration letter, which declared

the entire indebtedness immediately due and payable. Defendant did not respond.

        18. As of September 5, 2019, the principal balance owed on Defendant’s loans is

$46,097.88, with interest in the amount of $12,043.93. Interest continues to accrue on these loans

at a daily rate of about $4.42. See Affidavit of Indebtedness, Ex. D.

        19. Defendant owes the United States a debt as defined by the FDCPA.


                                                  3




   Case 3:19-cv-00061-GEC Document 1 Filed 10/01/19 Page 3 of 4 Pageid#: 3
                                   PRAYER FOR RELIEF

       The United States of America respectfully requests the following relief:

       1.     A Judgment against Defendant for the unpaid principal balance and interest of his

USDA-FSA loans, in an amount not less than $58,141.81, plus interest accruing after September

5, 2019, pursuant to the FDCPA;

       2.     A Judgment against Defendant for the 10% surcharge authorized by the FDCPA,

28 U.S.C. § 3011(a); and

       3.     Any other appropriate relief.



                                                    Respectfully submitted,

                                                    THOMAS T. CULLEN
                                                    UNITED STATES ATTORNEY


Date: October 1, 2019                               /s/ Krista Consiglio Frith
                                                    Krista Consiglio Frith
                                                    Assistant United States Attorney
                                                    Virginia State Bar No. 89088
                                                    P. O. Box 1709
                                                    Roanoke, VA 24008-1709
                                                    Telephone: (540) 857-2250
                                                    Facsimile: (540) 857-2283
                                                    Email: krista.frith@usdoj.gov




                                               4




   Case 3:19-cv-00061-GEC Document 1 Filed 10/01/19 Page 4 of 4 Pageid#: 4
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES                                                                                               John M. Vest, Jr.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Albemarle County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Krista Consiglio Frith
US Attorneys Office
3101st St. SW, Room 906, Roanoke, VA 24011

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                    u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                      u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to obtain judgment against the defendant for default on USDA farm loan promissory notes.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         58,141.81                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                          DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/01/2019                                                              /s/ Krista Consiglio Frith
FOR OFFICE USE ONLY

    RECEIPT #         Case AMOUNT            APPLYING IFP
                           3:19-cv-00061-GEC Document                  JUDGE
                                                          1-1 Filed 10/01/19 Page 1 of 1MAG.Pageid#:
                                                                                             JUDGE   5
Case 3:19-cv-00061-GEC Document 1-2 Filed 10/01/19 Page 1 of 3 Pageid#: 6
Case 3:19-cv-00061-GEC Document 1-2 Filed 10/01/19 Page 2 of 3 Pageid#: 7
Case 3:19-cv-00061-GEC Document 1-2 Filed 10/01/19 Page 3 of 3 Pageid#: 8
Case 3:19-cv-00061-GEC Document 1-3 Filed 10/01/19 Page 1 of 3 Pageid#: 9
Case 3:19-cv-00061-GEC Document 1-3 Filed 10/01/19 Page 2 of 3 Pageid#: 10
Case 3:19-cv-00061-GEC Document 1-3 Filed 10/01/19 Page 3 of 3 Pageid#: 11
Case 3:19-cv-00061-GEC Document 1-4 Filed 10/01/19 Page 1 of 1 Pageid#: 12
Case 3:19-cv-00061-GEC Document 1-5 Filed 10/01/19 Page 1 of 1 Pageid#: 13
